IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM M. DERR AND KIMBERLY DERR,          : No. 89 MAL 2020
                                            :
                   Petitioners              :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
NATIONAL FIRE INSURANCE COMPANY             :
OF HARTFORD,                                :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of August, 2020, the Petition for Allowance of Appeal is

DENIED.